Citation Nr: 0013296	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for loss of strength 
and motion of the left and right shoulder, claimed as the 
result of ionizing radiation exposure. 

2.  Entitlement to service connection for numbness in the 
left and right hand, claimed as the result of ionizing 
radiation exposure.

3.  Entitlement to service connection for left and right foot 
drop, claimed as the result of ionizing radiation exposure.

4.  Entitlement to service connection for left and right knee 
replacements, claimed as the result of ionizing radiation 
exposure.

5.  Entitlement to service connection for a balance control 
problem, claimed as the result of ionizing radiation 
exposure.

6.  Entitlement to service connection for glaucoma, claimed 
as the result of ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1945 to 
October 1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant entitlement 
to service connection for loss of strength and motion of the 
left and right shoulder, numbness in the left and right hand, 
left and right foot drop, left and right knee replacements, a 
balance control problem, and glaucoma, as the result of 
ionizing radiation exposure.




FINDINGS OF FACT

1.  Competent medical evidence does not indicate that the 
appellant manifests loss of strength and motion of the left 
and right shoulder that originated during service or as a 
result of exposure to ionizing radiation. 

2.  Competent medical evidence does not indicate that the 
appellant manifests numbness in the left and right hand that 
originated during service or as a result of exposure to 
ionizing radiation. 

3.  Competent medical evidence does not indicate that the 
appellant manifests left and right foot drop that originated 
during service or as a result of exposure to ionizing 
radiation. 

4.  Competent medical evidence does not indicate that the 
appellant manifests left and right knee replacements that 
originated during service or as a result of exposure to 
ionizing radiation. 

5.  Competent medical evidence does not indicate that the 
appellant manifests a balance control problem that originated 
during service or as a result of exposure to ionizing 
radiation. 

6.  Competent medical evidence does not indicate that the 
appellant manifests glaucoma that originated during service 
or as a result of exposure to ionizing radiation. 

CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for loss 
of strength and motion of the left and right shoulder, 
including as the result of ionizing radiation exposure.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
numbness in the left and right hand, including as the result 
of ionizing radiation exposure.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for left 
and right foot drop, including as the result of ionizing 
radiation exposure.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for left 
and right knee replacements, including as the result of 
ionizing radiation exposure.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
balance control problem, including as the result of ionizing 
radiation exposure.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
glaucoma, including as the result of ionizing radiation 
exposure.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant is seeking service connection for loss of 
strength and motion of the left and right shoulder, numbness 
in the left and right hand, left and right foot drop, left and 
right knee replacements, a balance control problem, and 
glaucoma.  Under pertinent law and VA regulations, service 
connection may be granted if either disability was incurred or 
aggravated during service, or if the appellant manifests a 
disorder presumptively associated with radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (1999).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1999).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d) (1999).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1999).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

Service medical records are entirely negative for any 
complaints or findings referable to loss of strength and 
motion of the left or right shoulder, numbness in the left or 
right hand, left or right foot drop, left or right knee 
replacements, a balance control problem, or glaucoma.

Medical treatment records from the appellant's private 
physician, T.G. McCormick, Jr., M.D., dated from November 
1971 to October 1997, were submitted.  A November 1971 entry 
indicated that the appellant injured his left thumb on the 
job.  An October 1979 entry reported that the appellant 
stepped in oil and twisted his right knee on the job and had 
an acute knee strain.  X-ray was negative.  An April 1982 
entry reported that he injured his right knee when he fell 
off a ladder.  X-ray revealed no fracture.  A September 1982 
entry reported that the appellant complained that he had a 
dizzy spell, was unable to focus his eyes, and had a 
headache.  He again complained of being dizzy in October 
1983, and wanted to try Vasodilan.  A May 1984 entry reported 
that he presented with a workman's compensation injury to his 
knee after slipping in April 1984.  He was referred to Dr. 
Dean, an orthopedist, for evaluation.  In December 1984, he 
was seen after he stepped on a nail with his right foot.  He 
lacerated two fingers in December 1985.  He complained of 
dizziness in April 1989.  It was reported that he had only 
been taking Antivert once a day and was advised to take it 4 
times per day.  He also took Vasodilan once a day, but Dr. 
McCormick did not think it was enough and advised him to stop 
taking it.  The appellant reported a "multitude of 
complaints" in April 1990, including sleepiness, drowsiness, 
some dizziness, some right leg numbness, right shoulder pain, 
and that his right arm became numb at times.  His blood work 
showed very high hemoglobin and hematocrit.  Examination of 
his extremities revealed a toe drop of his big toe, and that 
he could not hyperextend either of his big toes.  He claimed 
that this started after he fell about a year earlier.  He 
also had some numbness or pain in his right knee and right 
leg.  Dr. McCormick advised him to draw some blood "off" to 
see if it would help some of his symptoms, and recheck his 
hemoglobin.  He also saw Dr. McCormick for medication while 
he was treated for his knee complaints by Dr. Dean.  Foot 
drop was noted in May 1992, and he was reportedly seen by Dr. 
Garland.  Dr. McCormick noted that the report from Dr. 
Garland indicated that he could not determine a definite 
diagnosis of the cause of the appellant's foot drop.  The 
appellant was again prescribed Vasodilan for an episode of 
dizziness reported in April 1996.  It was noted that he had 
been treated for glaucoma.  EKG was normal with no change 
since 1978.  It was noted that he was seen by Dr. Baker who 
thought he might have some esophagitis.  A history of a 
"little stroke" in the past was noted.  In September 1996, 
he complained of dizziness, weakness, a burning sensation in 
the middle of his chest and abdomen, his head pounding, and 
sweating, which he reported usually occurred after he ate 
certain foods.  A gastroscopy and esophagoscopy were 
suggested to check for hiatus hernia and esophagitis.  He was 
seen in October 1996 following an endarterectomy on the 
carotid for suture removal, and in February 1997 for follow 
up after he had both carotids done.  He was complaining of 
dizziness, and it was noted that he had this problem before 
and had been polycythemic, but responded when a pint of blood 
was taken off.  So, his hemoglobin was to be checked and, if 
elevated, another pint of blood was to be drawn to see if 
this would help his drowsiness and maybe his vertigo.  He 
continued to complain of dizziness in June 1997, and a CT 
scan was requested due to his history of stroke, increasing 
dizziness and foot drop.  His foot drop had been worked up 
and was thought to be the result of peripheral neuritis.

Medical treatment records from the appellant's private 
physician, Thurston Dean, M.D., dated from August 1984 to 
October 1997, were submitted which revealed that the 
appellant was treated for continued pain in his right knee in 
May 1991 following a fall in January 1990.  He had a history 
of right knee surgery in 1980 and Dr. Dean had arthroscoped 
his left knee in 1984 for loose bodies and osteoarthritis.  
He also had bilateral foot drop, secondary to disc disease at 
L4-5, L5-S1 "(according to the patient)" and was under the 
care of a neurosurgeon.  A total right knee replacement was 
performed.  The appellant reinjured his right knee at work in 
June 1992.  In December 1994, he reported that his left knee 
was "worn out" with constant pain, limited motion and 
grinding.  He walked with the aid of a staff.  He had limited 
motion in his knee and x-ray evidence of stage II-III 
osteoarthritis on the left side.  His right knee replacement 
looked good.  Total knee replacement was recommended.  He had 
hybrid left total knee arthroplasty in January 1995.  In 
February 1995, his knee was described as "doing good."  In 
October 1996, he had full range of motion of his knee and 
reported some recent pain in the medial aspect of his right 
knee.  He was advised to continue bicycling and to return in 
one year.  In October 1997, his knees were "fine" with no 
change.  However, he reported pain in both shoulders 
following a fall.  X-ray showed anterior acromial spur and 
arthritis of the AC joint, but not on the left.  He had no 
impingement sign on either side.  The diagnosis was of 
possible rotator cuff sprain.  

VA treatment records, dated from February 1993 to April 1997, 
were also submitted.  February 1993 entries reported that the 
appellant was checked for foot drop and stomach problems.  He 
claimed that the foot drop developed in 1990 and that he saw 
a neurologist in 1992, who told him that the foot drop may be 
secondary to toxic chemical exposure.  He was started on 
prednisone in November 1992, and felt that it was working.  
The examiner noted an assessment of peripheral neuropathy 
(bilateral foot drop) questionably secondary to toxic 
chemical exposure, history of peptic ulcer disease with 
reflux symptoms which was stable, and stable degenerative 
joint disease.  A diagnosis of glaucoma was noted in October 
1996.  He was described as medically stable in October 1997.  
An ophthalmology examination indicated that the appellant had 
a history of glaucoma and was on Timolol.  He claimed that he 
had been told he had glaucoma 5 years earlier.  A diagnosis 
of glaucoma was provided.

At his March 2000 hearing on appeal, the appellant testified, 
in essence, that he participated in Operation CROSSROADS on 
the U.S.S. Conynham and that he believed that his loss of 
strength and motion of the left and right shoulder, numbness 
in the left and right hand, left and right foot drop, left 
and right knee replacements, balance control problem, and 
glaucoma were related to ionizing radiation exposure.

Shoulders

The medical evidence shows that the appellant had numerous 
complaints, including right shoulder pain in April 1990, more 
than 42 years after his military service, with no further 
complaints until October 1997 when he complained of bilateral 
shoulder pain following a fall, diagnosed as possible rotator 
cuff sprain.  There is no competent medical evidence of record 
to indicate that a shoulder disorder was incurred during his 
period of military service or as the result of ionizing 
radiation exposure.

Bilateral hand numbness

The medical evidence shows that the appellant had a left thumb 
injury in November 1971, lacerated two fingers in December 
1985, and had right "arm" numbness in April 1990.  There is 
no competent medical evidence that bilateral hand numbness was 
incurred during his period of military service or as the 
result of ionizing radiation exposure.

Bilateral foot drop

The medical evidence revealed a "toe drop" of the 
appellant's big toe and that he could not hyperextend either 
of his toes in April 1990, more than 42 years after his 
military service, which he indicated began after a fall the 
previous year.  The appellant reported a history of foot drop 
secondary to disc disease in May 1991.  Foot drop was noted in 
May 1992, although Dr. Garland indicated a definite cause of 
the foot drop could not be determined.  The appellant was 
checked for foot drop in February 1993, and reported a history 
of toxic chemical exposure.  He claimed that a neurologist 
told him that it may be secondary to toxic chemical exposure.  
The examiner assessed peripheral neuropathy (bilateral foot 
drop) questionably secondary to toxic chemical exposure.  
There is no competent medical evidence that bilateral foot 
drop was incurred during his period of military service or as 
the result of ionizing radiation exposure.

Knee replacements

The medical evidence reveals that the appellant twisted his 
right knee in October 1979 (32 years after his military 
separation), had right knee surgery in 1980, injured his right 
knee when he fell off a ladder in April 1982, slipped and 
injured his knee in April 1984, had his left knee arthroscoped 
for loose bodies and osteoarthritis in 1984, injured his right 
knee in January 1990, reinjured his right knee at work in June 
1992, and had left knee pain in December 1994 with total left 
knee replacement in January 1995.  Both knees were "fine" in 
October 1997.  There is no competent medical evidence that 
knee replacements were incurred during service or as the 
result of ionizing radiation exposure.

Balance control problem

The medical evidence reveals that the appellant reported being 
dizzy in September 1982 (more than 34 years after his military 
separation) and October 1983, for which he took medication.  
He again reported dizziness in April 1989.  In April 1990, he 
had numerous complaints, including dizziness, which were 
attributed to very high hemoglobin and hematocrit, noted to be 
polycythemia in February 1997.  He reported increasing 
dizziness in June 1997.  There is no competent medical 
evidence that a balance control problem was incurred during 
service or as the result of ionizing radiation exposure.

Glaucoma

The medical evidence reveals that the appellant reported that 
he was unable to focus his eyes and had a headache in 
September 1982, more than 34 years after his period of 
military service.  A diagnosis of glaucoma was indicated in 
October 1996.  In October 1997, the appellant reported that he 
had been told he had glaucoma 5 years earlier.  He was on 
Timolol and a diagnosis of glaucoma was provided.  There is no 
competent medical evidence that glaucoma was incurred during 
service, or as the result of ionizing radiation exposure.

Since there is no objective medical evidence to establish that 
the appellant currently has either loss of strength and motion 
of the left and right shoulder, numbness in the left and right 
hand, left and right foot drop, left and right knee 
replacements, a balance control problem, or glaucoma that 
manifested during service, or as the result of ionizing 
radiation exposure, it is found that the claims presented are 
not well grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 
(1992) (lack of evidence of the claimed disability related to 
in-service incurrence or aggravation).  The appellant's 
assertion that his claimed disabilities are etiologically 
related to his exposure to ionizing radiation during service 
is to be given no credence as the assertion is one of medical 
causation and beyond his competence.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (holding that the Board is 
not required to entertain unsupported lay speculation on 
medical issues).  Although the appellant claims that he 
currently has loss of strength and motion of the left and 
right shoulder, numbness in the left and right hand, left and 
right foot drop, left and right knee replacements, balance 
control problem, and glaucoma that manifested as the result of 
ionizing radiation exposure, his assertions of medical 
diagnoses and opinions on causation alone are not probative.  
See also, Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  Therefore, VA's duty to assist 
the appellant in the development of the issues is not for 
application.  

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Having found the claim for entitlement to service connection 
for loss of strength and motion of the left and right 
shoulder not well grounded, the appeal is denied.

Having found the claim for entitlement to service connection 
for numbness in the left and right hand not well grounded, 
the appeal is denied.

Having found the claim for entitlement to service connection 
for left and right foot drop not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for left and right knee replacements not well grounded, the 
appeal is denied.

Having found the claim for entitlement to service connection 
for a balance control problem not well grounded, the appeal 
is denied.

Having found the claim for entitlement to service connection 
for glaucoma not well grounded, the appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


